IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 19 MM 2017
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
MITCHELL D. DIVENTURA,                    :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.